Name: 94/214/EC: Commission Decision of 13 April 1994 amending Decision 93/693/EC concerning a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  agricultural activity;  trade;  agricultural policy;  health
 Date Published: 1994-04-27

 Avis juridique important|31994D021494/214/EC: Commission Decision of 13 April 1994 amending Decision 93/693/EC concerning a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species (Text with EEA relevance) Official Journal L 106 , 27/04/1994 P. 0034 - 0034 Finnish special edition: Chapter 3 Volume 57 P. 0012 Swedish special edition: Chapter 3 Volume 57 P. 0012 COMMISSION DECISION of 13 April 1994 amending Decision 93/693/EC concerning a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species (Text with EEA relevance) (94/214/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (1), as last amended by Directive 93/60/EEC (2), and in particular Article 9 thereof, Whereas Commission Decision 93/693/EC (3) establishes a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species from third countries; Whereas the competent veterinary services of Sweden have forwarded an amendment to the list of semen collection centres officially approved for export of bovine semen to the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Part 4 of the Annex to Decision 93/693/EC, the following semen collection centre is deleted: 'Raebyvaegen 24292 Hoerby Approval code: S.E.1'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 194, 22. 7. 1988, p. 10. (2) OJ No L 186, 28. 7. 1993, p. 28. (3) OJ No L 320, 22. 12. 1993, p. 35.